



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Regis, 2017 ONCA 848

DATE: 20171103

DOCKET: C61195

Laskin, Feldman and Blair JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jason Regis

Appellant

Paul Alexander, for the appellant

Brendan Gluckman, for the respondent

Heard and released orally: October 25, 2017

On appeal from the conviction entered on June 24, 2015
    and the sentence imposed on October 16, 2015 by Justice J.K. Kerrigan-Brownridge
    of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The Crown concedes that the two convictions for possession of the
    proceeds of crime cannot stand. Those convictions will be set aside, and
    acquittals entered.

[2]

On the convictions for possession for the purpose of trafficking we are
    satisfied that the trial judge had a reasonable basis to uphold the issuance of
    the warrant and that the police had reasonable grounds to arrest the appellant
    and conduct the searches incident to arrest.

[3]

Apart from the proceeds convictions the conviction appeal is dismissed.

[4]

The appellant seeks to reduce his sentence to avoid the immigration
    consequences flowing from it. He is subject to deportation proceedings and will
    not be entitled to an appeal should a deportation order be made.

[5]

The appellant was sentenced to 14 months imprisonment on each of the
    two counts of possession for the purposes of trafficking. He argues that even
    for non-first offenders, the range of sentence for such offences is from six
    months to two years less a day see:
R. v. Woolcock
[2002] O.J. No 4927
    (C.A.) at para. 15. He proposes that the sentences each be reduced to six
    months less a day to run consecutively for a global sentence of 12 months less
    two days.

[6]

We are prepared to adopt this proposed disposition in the circumstances
    of this case. The authorities accept that the risk of deportation can be a
    factor to be taken into account in choosing appropriate sentencing dispositions
    and in tailoring the sentences to fit the crime and the offender see
: R. v.
    Hamilton
(2004), 72 O.R. (3d) 1, at para. 156 (C.A.). At the same time,
    courts cannot impose inadequate or artificial sentences in an inappropriate
    attempt to circumvent problems at will in immigration matters see:
R. v. Bhadwar
,
    2011 ONCA 266, at para. 45.

[7]

We think that justice is properly served in this case by imposing a
    sentence of six months less one day on each of the two counts of possession for
    the purposes of trafficking to run consecutively. This constitutes a global
    sentence of 12 months less two days which is not a marked departure from the
    otherwise appropriate global sentence of 14 months imposed by the trial judge.

[8]

The convictions on the two counts constitute
    separate offences and, looked at individually, relate to two different
    situations (possession in the car at the time of the arrest, and possession in
    the house at the time of the search). When considered in their overall context,
    however, they in reality relate to the same pattern of drug dealing by the
    appellant on the same day. The police had observed the appellant conduct three
    apparent drug transactions from his vehicle that day and had seen him leave
    from and return to his home in connection with each incident.

[9]

We do not think it offends the principles of sentencing
    by viewing the two offences in their overall context in order to tailor an
    appropriate disposition to meet the needs of this particular case while, at the
    same time, preserving an appropriate global sentence overall.

[10]

Based
    on the fresh evidence, which the Crown has not opposed, the appellant is a
    compelling candidate for such an adjustment in the sentence.

[11]

He
    left Trinidad and Tobago almost 19 years ago as a teenager and has never been
    back. His family is here, including his spouse and teenage daughter. While he
    has a prior conviction for a similar offence, it is somewhat dated.

[12]

Since
    his conviction, he has made significant strides towards rehabilitation. He has
    been on bail pending appeal since 2015 with no issues; it has been over three
    years since the offences before the court, and the appellant has not reoffended.
    He has expressed remorse and stated his commitment to abide by the law in order
    to be a positive force in his daughters life. He has pursued a career as a
    carpenter and contractor, and has completed additional skills training. He has contributed
    to numerous charities and community groups as both a donor and a volunteer. His
    spouse and his daughter are both Canadian citizens.

[13]

In
    the circumstances, therefore, we grant leave to appeal sentence, allow the
    appeal and vary the sentences imposed to six months less one day on each count
    of possession for the purposes of trafficking to run consecutively.

John Laskin J.A.

K. Feldman J.A.

R.A. Blair J.A.


